                      Case 2:19-cv-01603-JCM-DJA Document 32 Filed 03/05/21 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                    ***
                 7    PATRICIA JOHNSON,                                      Case No. 2:19-CV-1603 JCM (DJA)
                 8                                           Plaintiff(s),                  ORDER
                 9           v.
               10     BIOMET, INC., et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court are Joshua B. Fleming’s verified petition for permission to
               14     practice pro hac vice, (ECF No. 30), and Edward L. Holloran’s verified petition for permission to
               15     practice pro hac vice, (ECF No. 31).
               16            Local Rule IA 11-2 provides that “[a]pplications must be by verified petition on the form
               17     furnished by the clerk.” LR IA 11-2(a) (emphasis added). Petitioners are not permitted to alter
               18     or amend the form in any way. Yet, it appears that petitioners’ forms are retyped and not on the
               19     clerk’s original form.
               20            Accordingly,
               21            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner Joshua
               22     Fleming’s verified petition for permission to practice pro hac vice (ECF No. 30) be, and the same
               23     hereby is, DENIED.
               24            IT IS FURTHER ORDERED that petitioner Edward Holloran’s verified petition for
               25     permission to practice pro hac vice (ECF No. 31) be, and the same hereby is, DENIED.
               26            IT IS FURTHER ORDERED that petitioners shall refile their petition on the form
               27     furnished by the clerk in compliance with LR IA 11-2(a) within fourteen (14) days from the
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01603-JCM-DJA Document 32 Filed 03/05/21 Page 2 of 2



                1     entry of this order. If petitioners do not comply with this 14-day deadline, their request shall be
                2     denied and they shall again pay the admission fee for any refiled verified petition.
                3            DATED March 5, 2021.
                4                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
